UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4415

SIRR JANERIO WRIGHT,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Raymond A. Jackson, District Judge.
(CR-95-194)

Submitted: November 19, 1996

Decided: January 27, 1997

Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John O. Venner, Virginia Beach, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Kevin M. Comstock, Assistant United
States Attorney, Yvonne D. Jones, Third Year Law Student, Norfolk,
Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Sirr Janerio Wright pled guilty to possession of cocaine base with
intent to distribute. He appeals the denial of his motion to suppress
evidence of crack cocaine recovered from his bag pursuant to an
encounter with interdiction officers in Norfolk's Trailways Bus Sta-
tion. We affirm.

Wright first contends that the district court erred in concluding that
his encounter with the police officers was not a seizure. We review
a district court's determination as to whether a seizure has occurred
for clear error. See United States v. Wilson, 953 F.2d 116, 121 (4th
Cir. 1991).

Not all police-citizen encounters amount to seizures within the
meaning of the Fourth Amendment. See Florida v. Bostick, 501 U.S.
429, 433-34 (1991) (noting that a seizure does not occur simply
because a police officer approaches an individual and asks a few
questions). A seizure of the person takes place only when the officer,
by means of physical force or show of authority, restrains the liberty
of a citizen in such a way that a reasonable person would believe he
was not free to terminate the encounter. See California v. Hodari D.,
499 U.S. 621, 626-29 (1991). As a result, the Supreme Court has
determined that certain consensual encounters are not seizures, hold-
ing that "even when officers have no basis for suspecting a particular
individual, they may generally ask questions of that individual, ask to
examine the individual's identification, and request consent to search
his or her luggage, as long as the police do not convey a message that
compliance with their requests is required." Bostick, 501 U.S. at 434-
35 (citations omitted).

Officer Alexander approached Wright in a public place, identified
himself, and asked him some general questions. Wright's path was
not blocked, Alexander and his partner's weapons were concealed,
and the conversation occurred in calm, casual tones. Alexander
explained his purpose in initiating the encounter and requested per-
mission to search Wright's person and bag. Under these circum-

                    2
stances, we find that a reasonable person would believe that he was
free to terminate the encounter.

Wright next contends that even if there was no seizure, the district
court erred in concluding that Wright voluntarily consented to a
search of the bag. To determine whether Wright voluntarily consented
to the search, we must examine the totality of the circumstances. See
United States v. Rusher, 966 F.2d 868, 877 (4th Cir.), cert. denied,
506 U.S. 926 (1992). Among other things, we consider Wright's age,
intelligence, and education, see United States v. Mendenhall, 446 U.S.
544, 558 (1980); the extent to which Wright cooperated with the
police, see United States v. Smith, 30 F.3d 568, 571 (4th Cir.), cert.
denied, 115 S.Ct. 604 (1994); and the circumstances surrounding the
encounter, including the conduct of the police, see United States v.
Bueno, 21 F.3d 120, 126-27 (6th Cir. 1994). In addition, although
such consent must be voluntary, it is not necessary that Wright knew
he had the right to refuse consent. See Schneckloth v. Bustamonte, 412
U.S. 218, 248-49 (1973).

After viewing the totality of the circumstances, we find Wright vol-
untarily consented to the search of his bag. While Wright was only
twenty years old at the time of the encounter and had a ninth grade
education, he already had two drug convictions and was not a novice
at dealing with the police. Wright cooperated fully with the police
during the encounter and responded affirmatively to Alexander's
request to search his bag and his person.* Moreover, the officers
spoke to Wright in a normal tone, did not touch him, and did not dis-
play weapons.

Finally, Wright maintains that a convicted felon carrying illegal
narcotics is highly unlikely to consent to a search of his bag. The dis-
trict judge found, however, that Wright consented to the search of the
bag thinking that the police would not look inside the peanut butter
jar where the drugs were found. The judge's conclusion is supported
by the record and makes basic sense.
_________________________________________________________________
*While Wright claims he never consented to the search of the bag, the
district court resolved that credibility dispute in favor of the officers, cit-
ing Wright's status as a convicted felon and his highly incredible story
that an unknown individual gave him the crack cocaine on the bus.

                    3
Accordingly, we conclude that the district court properly denied
Wright's motion to suppress and we affirm. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

AFFIRMED

                    4